On Motion for Rehearing.
SMITH, Chief Justice.
In deference to appellant’s motion for rehearing, we deem it appropriate to further discuss the question of the sufficiency of appellant’s pleading to entitle him to urge the provisions of the statutes of the state of New York fixing a period of six years in which suits may be brought upon bank stock assessments arising under the laws of that state. We adhere to the holding in the original disposition that appellant did not efficiently plead that provision of the New York statute, and prefer to base the judgment of affirmance solely *255upon that holding, rather than upon both it and the further holding that, even .if the New York statute had been sufficiently pleaded, its provisions would not prevail over the provisions of the Texas two-year statute of limitation.
Appellant alleged, in his written pleading, the facts that he was legally appointed and qualified as superintendent of banks of the state of New York; that the bank in question was duly incorporated under “the laws” of that State; that said bank and its assets were placed in the hands of said superintendent for liquidation; that said superintendent took over the affairs of said bank “pursuant to the provisions of section 57 of the Banking laws of said State,” and proceeded, after due notice, with the liquidation thereof, “pursuant to section 72 of the Banking Law”; that “by reason of the premises” said bank defaulted in the payment of its debts and liabilities; that appellee was a stockholder in said bank, owning five shares of the capital stock thereof, of the par value of $125; that appellant determined “as provided by law”. that the stockholders, including, appellee, were liable for the full value of their stock, and so assessed said stockholders, “as authorized and provided by law in such cases”; that appellant gave due notice to appellee of said assessment, “and demanded payment therefor, all as provided by law in such cases.” That: “5. By reason of the premises the said liability of the defendant, as a stockholder of the Bank of United States, became and was liquidated and a debt owing by him to the Superintendent of the Banks of New York in his said official capacity, and became and was due and payable, and defendant became obligated, liable and bound to pay the said amount of the said assessment against him to the Superintendent of Banks of New York and his lawful assigns, as provided by the constitution and laws of the State of New York, but though often demanded, defendant has failed and refused and still fails and refuses to pay the same or any part thereof.”
It will be observed that the provisions of sections 57 and 72 of the Banking Law of New York were specifically pleaded, but no other particular provision thereof was pleaded, specifically or by direct or remote reference, or otherwise. The provisions of sections 57 and 72, specifically pleaded, as stated, did not include any provision as to the time within which suits to enforce the liability therein fixed must or may be instituted, which provision, it appears from the record, is set out in section 120 of those laws. That section, nor any of the provisions thereof, were alluded to in the petition, nor was it anywhere alleged in said pleading' that suits upon said obligation could or -should be brought within a particular period, or that the period of limitation fixed by the statutes of New York in such suits differed from the period prescribed by the laws of Texas in like actions. We conclude, therefore, that appellant did not efficiently plead the statutes of New York upon which he relied, with reference to the time of bringing this suit. Express mention of sections 57 and 72, and of the provisions thereof, had the effect of excluding section 120 and its provisions from the pleading.
The general allegation in the petition that, by reason of the premises alleged therein, appellee became liable to appellant “as provided by the Constitution and laws of the State of New York,” which amounts to no more than a general reference to the whole body of the Constitution and general and special laws of that state, was not an efficient pleading of a particular provision of the banking laws of that state fixing the period within which suit .may be brought upon the peculiar cause of action alleged, which period differed from, and was in contravention of, the limitation laws of this state.
Appellant further relies upon the asserted presumption that he supplemented his written pleading with such oral amendments as would entitle him to ássert and enforce his cause of action. The rule in this state is that in cases originating in the justice’s court, and on appeal from the latter to the county court, the parties may plead orally, or in writing, or both orally and in writing; that, where written pleadings are filed by a party, he may supplement the same by oral amendments. This rule is elemental, and is based upon article 2388, R.S.1925.
This rule is extended by decisions to the effect that, in the absence of a bill of exception ■ or other record evidence showing the contrary, it will be presumed on appeal that written pleadings in justice of the peace courts were supplemented by oral amendments curing any defects in, or supplying any omissions from, the written pleadings. Hart v. Wilson (Tex.Civ.App.) *25653 S.W.(2d) 1029, and authorities there cited.
That presumption, however, will be indulged on appeal only when it is essential to support the judgment of the trial court. It will not be given effect to nullify such judgment. Hart v. Wilson, supra. That being the rule, the presumption here invoked by appellant will not be indulged for the purpose of overturning the judgment appealed from.
Moreover, we conclude that the record shows, affirmatively that the appellant did not supplement his written pleading with oral amendments for any purpose.
The statute authorizing oral pleadings in justice of the peace courts provides, and contemplates, that a brief statement of such oral pleadings shall be “noted on the docket.” Article 2388, R.S.1925. The transcript of the case from the justice of the peace court contains no other reference to the pleadings than that it is a “suit upon debt for $125.” In such case the rebuttable presumption is that no oral pleadings other than that stated were made in justice of the peace court, and that presumption is made conclusive in this case by the agreement of the parties, in a stipulation filed in the county court, that, “upon the trial of the case in the justice court, the plaintiff (appellant) pleaded as set forth in plaintiff’s original petition, which was in writing and is now on file among the papers in this cause,” and that, except for the substitution of parties plaintiff, “the pleadings of both parties were the same as their pleadings in the justice court.” And, further, the judgment in the county court embraced a specific finding of the trial judge, that “this cause now comes on for trial, de novo, before this said court, on the same' written pleadings as were filed in said justice court.” We conclude from these matters of record that appellant presented no oral pleadings in aid of his written petition, and that that petition did not efficiently plead the provision of the New York statute that suits upon obligations such as that in suit may be brought at any time within six years of the accrual of the cause of action. Appellant not having pleaded the provisions of that statute, which was essential to his right of recovery, the judgment has been properly affirmed.
In view of the foregoing conclusions, which were expressed more generally in the original disposition, the conclusions expressed in the original opinion upon the question of whether the New York statute, or that of this state, applies to this action, are not necessary to this decision. As this court has considerable doubt as to the correctness of some of those conclusions, they are hereby withdrawn, and the decision made to rest solely upon the. insufficiency of appellant’s pleadings to entitle him to recover.
The motion for rehearing is overruled.